Citation Nr: 0203310	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  91-44 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1954.  

In July 1985, the veteran claimed service connection for a 
"bladder problem," asserting that it was related to his 
service-connected disabilities.  He had previously been 
awarded service connection for schizophrenic reaction, in 
complete remission, and residuals of a through-and-through 
gunshot wound traversing between the right buttock and the 
right thigh.  An October 1985 rating decision by the Winston-
Salem, NC, Regional Office (RO) denied service connection for 
postoperative carcinoma of the prostate.

The veteran died in May 1991.  In June 1991, the appellant, 
as the veteran's surviving spouse, claimed dependency and 
indemnity compensation (DIC) based upon service connection 
for the cause of the veteran's death.  In an August 1991 
rating decision, the RO denied the claim.  In October 1991, 
the appellant perfected an appeal of that decision and 
requested a hearing.  That claim has been resolved, as will 
be further explained herein.

In November 1991, the appellant contended that her husband's 
death had resulted from treatment he received at a VA medical 
center, and she claimed DIC under the provisions of 
38 U.S.C.A. § 1151 (relating to benefits for persons injured 
by VA medical treatment).  That claim was then held in 
abeyance during the pendency of litigation (not involving 
this claim) concerning VA's regulations implementing 
section 1151.  When that litigation was resolved, the 
adjudication of such claims, including this one, was further 
deferred while applicable regulations were amended.  This 
appeal arises from a July 1995 rating decision which denied 
benefits under the provisions of 38 U.S.C.A. § 1151.

In an April 1999 decision, the Board of Veterans' Appeals 
(Board) denied the claims seeking either DIC based upon 
service connection for the cause of the veteran's death, or 
DIC under the provisions of 38 U.S.C.A. § 1151.  The 
appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In September 2000, a joint motion to affirm the Board 
decision in part, and to remand the decision in part, was 
filed in the Court by the VA General Counsel and appellant's 
counsel.  The joint motion stated that the appellant did not 
contest the Board's denial of DIC based upon the claim of 
service connection for the cause of the veteran's death, and 
the parties moved to dismiss that claim from the appeal.  The 
joint motion also moved to remand the remaining issue for a 
more thorough discussion of the evidence, particularly a VA 
medical opinion dated in January 1992.  In a September 2000 
Order, the Court granted the joint motion, vacated the 
Board's April 1999 decision as to the claim for DIC under the 
provisions of 38 U.S.C.A. § 1151, and remanded the claim to 
the Board for compliance with directives that were specified 
in the joint motion.

In November 2000, the Board wrote to the appellant's 
attorney, to confirm her continuing representation and to 
offer an opportunity for the submission of additional 
evidence and/or argument.  In March 2001, the appellant's 
attorney made such a submission, including a February 2001 
physician's opinion in support of the claim.

The Board requested an independent medical expert's opinion 
in July 2001.  That opinion was provided in August 2001.  In 
November 2001, a copy of the opinion was forwarded to the 
appellant's attorney for her review, and she was provided an 
opportunity to submit any additional evidence and/or 
argument.  Another medical statement, accompanied by a waiver 
of initial RO review of that evidence, was submitted by the 
attorney in December 2001.  Accordingly, the case is now 
ready for final appellate review.


FINDINGS OF FACT

1.  The veteran died in May 1991 at age 62; an autopsy was 
not performed.  On the death certificate, the cause of death 
was listed as prostate cancer, of six years' duration; also 
listed was bladder rupture, of three weeks' duration.

2.  The veteran was first diagnosed with prostate cancer in 
1982, and underwent both private and VA treatment from then 
until the date of his death; in April and May 1991, just 
prior to his death, he was hospitalized at a VA medical 
center, during which hospitalization a bladder rupture 
occurred.

3.  At the time of the veteran's death, service connection 
was in effect for a through-and-through gunshot wound, with a 
scar on the right buttock and one on the right anterior 
thigh, and for schizophrenia; each disorder was rated as 30 
percent disabling.

4.  Additional disability, specifically a bladder rupture, 
occurred during VA treatment of the veteran's prostate 
cancer; however, the bladder rupture either resulted from the 
continuation or natural progress of his longstanding prostate 
cancer, or was merely coincident therewith; or it was a 
necessary consequence of the treatment for the cancer.

5.  No additional disability incurred as a result of VA 
medical care contributed substantially, materially, or 
combined with another disorder to cause the veteran's death, 
nor did such disability aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

The criteria by which dependency and indemnity compensation 
may be awarded under the provisions of 38 U.S.C.A. § 1151 are 
not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1) (West 1991).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind. 

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  The VCAA repealed prior law 
requiring that one seeking VA benefits must file a well-
grounded claim, and now provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the appellant has been 
advised of what the evidence must show in order to 
substantiate her claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151.  Therefore, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulation, 38 C.F.R. § 3.159, to inform the 
appellant and her representative of the information and 
evidence needed to support the claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  Following the September 2000 joint motion and Court 
order, a medical opinion and additional argument in support 
of the appeal were submitted on the appellant's behalf.  
Then, the Board elected to obtain the opinion of an 
independent medical expert (IME) to supplement the 
evidentiary record, although undertaking this action was not 
requested or required under either the joint motion or the 
order of the Court.  Furthermore, evidence dated in December 
2001 was also provided, after the Board solicited comment on 
the IME opinion.  Neither the appellant nor her 
representative has alluded to any additional information or 
evidence which has not been obtained and which would be 
pertinent to the present claim.  Therefore, the Board finds 
that all facts that are relevant to the issue on appeal have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to this claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The veteran's service medical records include a July 1953 
discharge summary that showed that he had a psychotic episode 
soon after arriving in Korea.  He was being transported to a 
hospital when he resisted his Military Police escort and was 
shot, sustaining a perforating wound of the right thigh, with 
no artery or nerve involvement.  A September 1953 orthopedic 
consultation found no disability sufficient for a profile.  
An examination conducted for a February 1954 medical 
evaluation board resulted in a diagnosis of chronic, severe, 
schizophrenic reaction, catatonic type.  Based upon that 
finding, the veteran was separated from service.

Following VA psychiatric and general medical examinations 
conducted in November 1954, a December 1954 rating decision 
granted service connection for a through-and-through gunshot 
wound to the right thigh, and for acute schizophrenic 
reaction, in complete remission.

The claim file includes private hospitalization records dated 
from 1982 through 1984.  Those records reveal that the 
veteran presented in 1982 with a history of urinary 
obstruction, and underwent a transurethral resection of the 
prostate, and that a February 1982 pathology report diagnosed 
moderately well-differentiated adenocarcinoma of the 
prostate.  Acid phosphatase was elevated at 1.12, a 
suggestion that the cancer had metastasized (i.e., spread to 
other parts of the body), but a bone scan was negative for 
metastatic disease.  Since testosterone, the male hormone, 
aggravates prostate cancer, he was started on 
diethylstilbestrol (DES) estrogen therapy aimed at reducing 
testosterone.  The DES was discontinued, however, when he 
developed painful gynecomastia.

In February 1983, the veteran presented with gross (visible 
to the naked eye) hematuria (blood in the urine) and was 
hospitalized.  Examination revealed recurrence of the 
prostate tumor at the bladder neck.  Another transurethral 
resection of the prostate was performed, and pathology again 
showed adenocarcinoma.  Thereafter, a bone scan and acid 
phosphatase were both normal.  Radiation therapy, consisting 
of 4400 rads to the pelvis and an additional 2200 rads 
focused on the prostate, was administered.

In March 1983, the veteran again presented with gross 
hematuria and enlargement of the prostate, was hospitalized, 
and underwent a third transurethral resection of the 
prostate; pathology again showed adenocarcinoma.  Bone scan 
and acid phosphatase were both normal.

In September 1983, the veteran again presented with gross 
hematuria and was hospitalized.  Cystoscopic examination 
revealed a rigid prostatic urethra and resolving hemorrhagic 
cystitis (inflammation of the bladder).  Urinalysis and 
culture revealed a urinary tract infection, which responded 
well to treatment.  An intravenous pyelogram showed a small, 
contracted bladder.  A bone scan showed mildly increased 
activity in the lower lumbar spine, thought to be due to 
arthritis, and acid phosphatase was normal at 0.36.

In October 1983, the veteran again presented with gross 
hematuria, this time with clots.  He was unable to void, and 
was hospitalized.  He was catheterized, and the bladder was 
irrigated, but hematuria continued.  Cystoscopy revealed 
bleeding from the bladder neck, the clots were irrigated 
free, and the area was fulgurated (treated with electric 
cauterization to stop bleeding).  Hematuria persisted, and 
another cystoscopy, this time beyond the bladder neck and 
into the bladder, showed cystitis caused by the earlier 
radiation.  The clots were irrigated free and the bladder was 
fulgurated.  A three-way catheter (a catheter consisting of 
three tubes, one to inject fluid into the bladder, one to 
drain the bladder, and one ending in a balloon that is 
inflated to hold the catheter in place) was emplaced, and 
continuous bladder irrigation was started.

In December 1983, the veteran again presented with an 
inability to void, and was hospitalized.  Catheterization 
revealed grossly bloody urine, and blood tests demonstrated 
the need for a blood transfusion.  Continuous bladder 
irrigation was undertaken in an effort to keep the bladder 
free of clots and to relieve the bleeding, but that effort 
was unsuccessful.  A plan to instill formalin (an astringent 
agent sometimes used to seal bleeding sites) into the bladder 
was postponed when a cystogram (an X-ray of the bladder taken 
after dye is infused) showed reflux into the right ureter.  
(If formalin got into the ureters, it could damage the 
kidneys.)  The risks were explained to the veteran and he 
consented to the procedure.  A catheter was inserted into the 
right ureter to prevent reflux, a 2 percent solution of 
formalin was instilled into the bladder for 5 minutes, and 
the bladder was also fulgurated.  Diagnoses included acute 
urinary clot retention, radiation cystitis, and history of 
prostatic carcinoma.

In January 1984, the veteran again presented with retention 
of blood clots in the bladder that interfered with urination.  
He was catheterized and his bladder was irrigated free of 
clots.  Urinalysis revealed a urinary tract infection.  
Cystoscopy of the bladder under general anesthesia revealed 
sloughing mucosa and friable, dilated blood vessels that bled 
easily, all typical of radiation cystitis.  The plan was to 
instill more formalin, but the doctor was concerned about the 
small, contracted size of the bladder and the friable mucosa, 
so formalin was not instilled.

Also in January 1984, the veteran was seen at a VAMC for the 
first time, with gross hematuria.  A history was taken, 
records were reviewed, and laboratory tests were conducted.  
The diagnosis was adenocarcinoma of the prostate and 
hemorrhagic cystitis.  He was seen again in April 1984, at 
which time the prostate was "rock hard" and 4+ enlarged, 
and the examiner could not feel over the top of it.

A July 1984 VA outpatient treatment record noted that the 
veteran was voiding well with urgency, but no hesitancy, and 
with slightly decreased force of stream.  A bone scan showed 
increased tracer activity in the base of the skull and 
cervical spine, thought to be highly suspicious for 
metastatic disease, and a questionable area in the left 
greater trochanter.  The impression was probable stage D2 
prostate cancer with "hot spots" (areas suspicious for 
metastatic disease) in the skull, cervical spine, and left 
greater trochanter, and mild signs and symptoms of a bladder 
outlet obstruction.

A January 1985 VA outpatient treatment record noted a 
moderately-to-severely-enlarged, rock-hard prostate with 
possible nodules in the right lateral section.  A rectal 
examination was positive for occult blood, and proctoscopic 
examination to 12 cm revealed multiple small red spots that 
bled easily.  A VA bone scan later in January showed areas of 
abnormal tracer activity in the skull, cervical and lumbar 
spine, and left greater trochanter.  Areas in the skull and 
cervical spine were more extensive than shown in the July 
1984 bone scan.  In addition, the current bone scan showed 
abnormal tracer activity in bones of the left shoulder.

A February 1985 VA hospital record shows that the veteran 
complained of supra-pubic pain and gave a one-month history 
of hematuria.  The prostate was hard, nodular, and 4+ in 
size.  Urine was still pink after vigorous irrigation, and 
hematocrit, low at 28, indicated anemia.  Cystoscopy and an 
intravenous pyelogram showed a small bladder.  Acid 
phosphatase was elevated at 2.9.

April to June 1985 VA outpatient treatment records showed 
continued hematuria, occasionally with clots, and the cancer 
was staged at D2, the level most grave.

In July 1985 VA hospital records, the veteran gave a history 
of urinary incontinence since his second transurethral 
resection of the prostate.  He also complained of increased 
pelvic pain, particularly in the iliac crests, and of gross 
hematuria, which was confirmed by urinalysis.  Laboratory 
studies showed hemoglobin reduced to 5.3 and hematocrit 
reduced to 15.5 (findings suggesting anemia consistent with 
persistent hematuria) and acid phosphatase elevated to 5.1 
(suggesting metastatic disease).  Chest X-rays were abnormal, 
showing prominence of the right hilum, suggesting a hilar 
mass or adenopathy.  Since the male hormone, testosterone, 
stimulates the growth of prostate cancer and most 
testosterone is produced by the testicles, an orchiectomy, 
surgical removal of the testicles, sometimes arrests 
advancing prostate cancer.  Thus, the veteran was admitted 
for an elective bilateral orchiectomy.  Thereafter, he had 
less pain but the hematuria persisted, and he was transfused 
with two units of packed red blood cells.

In October 1985, the veteran presented at the VAMC with 
intermittent, increased pain in the low back, radiating to 
the lateral aspect of both legs, and in the pubis and right 
groin.  He was seen at the radiation/oncology clinic to 
evaluate the possibility of additional radiation therapy.  He 
reported constipation, decreased force of stream, and 
recurrence, that morning, of hematuria.  A bone scan revealed 
increased uptake at the base of the skull, in the cervical 
spine, in the lumbar spine at L5-S1, in the left shoulder, 
and in the left greater trochanter, suggesting that the 
prostate cancer had spread to those bones.  Examination 
revealed a huge, rock-hard mass in the prostate bed that 
almost completely obstructed the rectum; the examiner 
reported that he was unable to push his finger over the top 
of the mass.  It was noted that the veteran's pain was 
successfully managed on fairly low doses of medication and, 
since all painful areas had already been irradiated, it was 
felt to be risky at that time to undertake radiation therapy 
in addition to that administered in 1983.  Examiners 
predicted that problems would develop with urinary tract or 
bowel obstruction due to the increasing size of the prostate.

In November 1985, the veteran was referred to the VA surgery 
clinic, where he was seen in December.  At the surgery 
clinic, he gave a history of increased constipation but, 
currently, had bowel movements every day or two.  Examination 
revealed, in addition to the rock-hard mass in the area of 
the prostate, occult blood in the stool.  A bone scan was 
comparable with scans done in July 1984 and January 1985, but 
the current scan showed increased uptake in the right hip 
joint, indicating metastatic disease or degenerative disease.  
The examiner noted that the veteran's disease was terminal 
but that he was likely to live well for a period of time.  
The impression was that the bowel was partially obstructed by 
an enlarged prostate or by scar tissue; if it was the 
prostate, it would continue to grow but, if it was scar 
tissue, it might not worsen.  A barium enema, followed by a 
computerized tomography scan, was ordered to evaluate the 
bowel obstruction.  That test revealed that, although the 
prostate was enlarged, it did not appear to invade the bowel.  
However, changes due to radiation were noted, and the 
assessment included radiation proctitis.  Still, the veteran 
reported regular bowel movements without problems.

In January 1987, the veteran presented at the VAMC with 
increased pain across the back and abdomen at the level of 
the iliac crests.  He had urinary incontinence, used condom 
catheters, and reported bloody urine twice a week.  
Urinalysis revealed a urinary tract infection that was 
treated with antibiotics.  X-rays showed blastic lesions at 
C5 and L1.  A bone scan showed increased uptake in the 
posterior skull, the left proximal humerus, and the spine at 
L1, T1 or T2, and C3-5.  A myelogram showed possible blastic 
changes in T1, degenerative disc disease, bulging discs L4-
S1, but no spinal cord compression.  He was referred to 
radiation/oncology where the examiner carefully explained the 
potential complications of radiation therapy to the veteran, 
noted that the distribution of his pain was not entirely 
consistent with metastatic sites shown by tests, and advised 
that that fact diminished the chances of relieving the pain 
with radiation.  After consulting with his primary care 
physicians, the veteran decided to proceed with radiation 
therapy and was admitted for that purpose.  A total of 3000 
rads of palliative radiation was given in ten sessions over 
the next several days, and the veteran reported some pain 
relief.

A March 1989 VA outpatient treatment record noted a mildly 
tender mass on the left on examination of the abdomen.  A 
computerized tomography scan found no evidence of a mass that 
correlated with the clinical examination, but did find a 3-cm 
left adrenal mass, right retrocrural and probable 
midperiaortic adenopathy, evidence of thickening of the 
bladder wall, and blastic bone metastases.

May and June 1989 VA blood tests noted sodium deficiency 
(hyponatremia).  In September, the veteran presented at the 
VAMC with low back pain and a two-week history of nausea and 
vomiting, dizziness on standing, inability to keep fluids 
down, and decreased urine production.  Serum sodium was 
further decreased from the tests in May and June, and he was 
admitted for probable dehydration.  In view of the left 
adrenal mass, a reduction in adrenal hormones, and the sodium 
insufficiency, it was thought that his prostate cancer had 
metastasized into the left adrenal gland.  He was given 
steroids to replace adrenal hormones, and his nausea and 
vomiting abated.  Urinalysis revealed a urinary tract 
infection, which was treated successfully with antibiotics.  
X-rays showed blastic changes, suggestive of metastatic 
disease, in the vertebra of the lowest rib and the two 
vertebrae below that one.  Radiation/oncology felt that, 
since areas currently painful had been previously irradiated, 
the veteran would not benefit from additional radiation 
therapy.

In May 1990, the veteran presented to the VAMC with a two-
week history of increased low back pain, a one-week history 
of bilateral lower extremity weakness and inability to use 
his walker, and a two-day history of increased abdominal pain 
and bowel incontinence.  A total column myelogram and 
computerized tomography showed the same lesions seen in 
earlier studies, plus low-grade compression of the spinal 
cord from T9 to L3.  The radiation/oncology clinic 
administered a total of 2000 rads of palliative radiation 
therapy in ten sessions to the spine, from T9 to L3.  The 
radiation therapy provided some pain relief and improved 
bowel continence, but did not improve strength in the lower 
extremities.  Urinalysis revealed a urinary tract infection 
that improved with antibiotics.  During this period of 
hospitalization, there were no procedures invasive of the 
urinary tract and even catheterization was external, but the 
veteran spontaneously developed hematuria, which 
spontaneously cleared several days later.  At discharge, the 
diagnosis was adenocarcinoma of the prostate, metastatic to 
the spine and left adrenal gland.

A September 1990 total body bone scan showed marked 
progression of metastatic disease in the skull, spine, 
sternum, pelvis, and bilateral ribs, shoulders, and femurs.

The veteran was seen periodically at the VAMC, and his 
condition continued to deteriorate.  In March 1991, abdominal 
and lower extremity pain increased.  On March 28, he 
presented with fever to the VA emergency room, and urinalysis 
revealed a urinary tract infection.  He was treated with 
antibiotics and released.

On April 16, he was seen at the VA hematology/oncology clinic 
for follow-up.  He had a low-grade fever and vomited in the 
waiting area, and his wife reported that he had had decreased 
appetite, had not had a bowel movement for a week, and had 
severe leg and lower abdominal pain that began the night 
before.  Urine was cloudy and yellow, and analysis was 
positive for leukocytes, bacteria, and 20-25 white blood 
cells, all suggesting a urinary tract infection, and vital 
signs (temperature elevated to 102 degrees, pulse elevated to 
136, respiration elevated to 28, and blood pressure low at 
100/60) suggested that he might also have urosepsis.  Anemia 
had been persistent since 1985, and current blood tests 
showed hematocrit low at 23.7 (reference range 42-52) and 
hemoglobin low at 8.2 (reference range 14-18).  In addition, 
urinalysis showed 20-25 red blood cells.  The anemia was 
thought to have resulted from invasion of the cancer into 
bone marrow, coupled with chronic loss of blood through the 
urine.  The veteran was admitted, treated with antibiotics 
for the urinary tract infection, and transfused with packed 
red cells for the anemia.

A VA hospital summary, prepared in the General Medicine 
Service of the VAMC for the period from April 16 to April 24, 
1991, includes the following:

The patient also had a Foley [catheter] 
inserted secondary to thoughts of possible 
obstruction.  The Foley passed with 
difficulty and there was a traumatic Foley 
leading to hematuria.  The patient was 
seen by the urologist on 4/18/91 for his 
hematuria.

That summary was dictated on April 23rd, and bears a 
handwritten memorandum to the effect that, on the day 
following the dictation, "the patient perforated his bladder 
and was taken emergently to the O.R.  The pt was transferred 
to the Urology Service who had been following the pt with 
us."

Reference to the nurse's notes discloses that, on April 17, 
1300 cc of bloody urine was emptied, including small amounts 
of blood clots.  April 18 nurse's notes disclose that the 
veteran continued to excrete large amounts of bloody urine.  
April 19 nurse's notes recorded the veteran's complaints of 
pain on urination and that the catheter was "leaking" 
(urine escaping the bladder around the catheter) suggesting 
that the catheter was clogged with blood clots.  The urology 
clinic attempted a cystoscopy in an effort to view the 
bladder.  Blood clots were seen in the urethra in the area of 
the prostate but efforts to view the bladder were frustrated 
by the massively-enlarged prostate and severe pain the 
veteran experienced on navigation of the cystoscope.  Though 
entry to the bladder was denied, a three-way catheter was 
emplaced and continuous bladder irrigation, to keep the urine 
clear and the bladder free of clots, was begun.  In addition, 
doctors ordered manual bladder irrigation three times per 
day.  The hematuria was thought to be due to the radiation 
cystitis first noted in 1983.

April 21 nurses' notes recorded that continuous bladder 
irrigation was progressing.  Blood tests again showed 
hematocrit down, and the veteran was transfused three units 
of packed red blood cells.  April 22 nurse's notes showed 
that urine continued to be bloody, that stools were positive 
for blood as well, and that urine output was 2000-3000 cc per 
day.  Hemoglobin was 6.8 (reference range 14-18) and 
hematocrit was 19.6 (reference range 42-52).  On April 23, 
doctors noted continued grossly bloody urine, blood in 
stools, a possible need for cystoscopy and fulguration under 
anesthesia and, perhaps, another transurethral resection of 
the prostate.  April 24 nurse's notes recorded that the 
continuous bladder irrigation was running well until 2:00 am, 
when the catheter became clogged and the bladder could not be 
manually irrigated.  Hematology/oncology was notified; a 
doctor checked on the veteran and found him complaining of 
bladder pain.  The catheter was replaced and the balloon was 
inflated to 20 cc to compress blood vessels in the bladder 
neck.  The bladder was irrigated, producing many well-formed 
clots, until the output was clear, and then continuous 
bladder irrigation resumed.  The veteran consented to a 
cystoscopy and, in preparation for performing cystoscopy 
under anesthesia, the doctor ordered that he not be given 
anything by mouth.

A VA operation report noted that, at approximately 6:30 am, 
on April 24, nurses found that the bladder was no longer 
draining and continuous bladder irrigation was discontinued.  
Contrast was injected into the bladder and a cystogram showed 
increased opacity compatible with intraperitoneal 
extravasation (escape of the contrast from the bladder) due 
to a ruptured bladder.  The gravity of the situation was 
explained to the veteran's wife, and she consented to surgery 
to repair the bladder.  During surgery, a dense, organized 
clot was found and removed from the bladder.  After surgery, 
continuous bladder irrigation was reinstituted.  A pathology 
report on excised bladder tissue noted a focal ulcer of the 
urothelium with necrosis and inflammation extending into the 
fatty connective tissue; the diagnosis was of a bladder ulcer 
with perforation and no tumor seen.

For several days after surgery, the veteran's condition 
stabilized and seemed to improve.  However, on April 29, his 
systolic blood pressure fell to 65 and the impression was 
septic syndrome and possible early adult respiratory distress 
syndrome.  On May 1, after treatment, sepsis began to 
resolve, respiration improved, and urine was clear.  
Nutrition was poor, and a feeding tube was emplaced, but he 
could not tolerate the feeding tube.  On May 10, a gastric 
feeding tube was surgically emplaced.  On May 14, hematuria 
recurred and worsened.  On May [redacted], the veteran expired at 
3:25 pm.

On the death certificate form used in this case, the 
certifying physician was instructed to list sequentially the 
conditions leading to the patient's death, with the immediate 
cause, i.e., the final disease or condition resulting in 
death, listed first, and the underlying cause, i.e., the 
disease or injury that initiated events that resulted in 
death, listed last.  Immediately below the line on which the 
immediate cause of death is to be entered, there is the pre-
printed language, "Due to (or as a consequence of):" 
preceding the next line, on which an additional condition may 
be listed.  In another column, the physician was instructed 
to show the approximate interval between the onset of each 
condition and death.  In this case, the May 20, 1991, death 
certificate shows the immediate cause of death as prostate 
cancer, due to, or as a consequence of bladder rupture, with 
no other condition listed.  Onset of the cancer was shown as 
six years earlier, and onset of the bladder rupture was shown 
as three weeks earlier.  

In a November 1991 letter to the RO, the appellant, through 
her representative, asserted that catheterization at the VAMC 
had ruptured the veteran's bladder, caused hematuria and 
urosepsis, and hastened his death.  In December 1991, the RO 
requested from the VAMC an investigative report on the 
circumstances surrounding the veteran's death.  In a January 
1992 memorandum, the Chief of Urology at the VAMC responded 
as follows:

I have reviewed the chart on [the veteran] in 
its entirety.  It is my opinion that the 
patient had end stage terminal prostate cancer 
when he presented here and had the severe 
complications of locally recurrent progressive 
prostate carcinoma as well as the complication 
of radiation cystitis from his previous 
radiation therapy.  Finally, the patient had 
paraplegia as a result of spinal cord 
compression from his tumor and likely had a 
neurogenic bladder that predisposed to urinary 
tract infection.

The nascent hematuria was clearly documented.  
Placement of a catheter early on in his 
hospital course was clearly documented to be 
non-traumatic.  His hematuria itself was 
related to either a progressive tumor or 
radiation cystitis.  Whether or not there was 
any iatrogenic perforation of the bladder is 
not clear.  It is well recognized that 
bladders that have been previously radiated 
are extremely prone to even spontaneous 
perforation with over distention.  That may 
very well have happened in the attempt to 
aggressively irrigate this patient with three 
way irrigation.  The situation was further 
aggravated by the utilization of steroids 
which is another predisposing aspect of this 
case.  It appears that the patient was 
expeditiously and appropriately managed in 
terms of exploration and management of the 
bladder without perforation at the time of its 
recognition.  It would appear that the 
sequence of events are all part of the 
accumulating complications that commonly occur 
in terminal cases.

At a November 1995 hearing before a Hearing Officer at the 
RO, the appellant contended that her husband's service-
connected gunshot wound had caused his prostate cancer, which 
caused his death.  When asked if she knew of anything that VA 
medical personnel had done to contribute to her husband's 
death, she testified that she thought that her husband was 
fed Ensure through a tube into his stomach, and that that 
procedure had contributed to his death.

In a January 1996 statement, the appellant asserted that 
radiation therapy at the VAMC might have caused, or 
contributed to, the veteran's death.  She contended that 
radiation has been recognized as a cause of bone and bladder 
cancer, from which the veteran suffered, and that he had a 
bladder problem related to his death.

The record contains a February 2001 statement, entitled 
Independent Medical Evaluation, from Dr. B., whose curriculum 
vitae indicates that his medical specialty is neuroradiology.  
He stated that, based upon his review of the veteran's 
medical records, it was his opinion that: "the veteran's 
bladder was ruptured due to overdistention during his 
hospital care."  The doctor further stated that his opinion 
was in agreement with the 1992 opinion by a VA physician.  
Dr. B. also stated that it was his opinion that, if the 
veteran had not had his bladder ruptured due to 
overdistension, he would likely have not died three weeks 
later.  He further stated that the veteran would not have 
needed bladder irrigation, had the hospital staff not damaged 
his genitourinary system while attempting Foley 
catheterization.  

In July 2001, the Board sought the opinion of an independent 
medical expert in response to the following questions:

1.  Is it is at least as likely as not 
that the veteran incurred an additional 
disability, to include the ruptured 
bladder, caused by treatment rendered at 
the VAMC in Durham, North Carolina, in 
April 1991?  As noted above, the 
additional disability cannot be 
coincidental to said treatment, the 
result of natural progression of any 
involved disease or disability, or the 
necessary consequences of medical or 
surgical treatment.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from the medical or surgical 
treatment administered.

2.  If the answer to the above question 
is yes, is it at least as likely as not 
that the additional disability caused, 
hastened, or materially contributed to 
the veteran's death?  

In August 2001, following a review of the evidence, a medical 
doctor, noted to be a professor and the Chief of the Division 
of Urologic Surgery at a university medical school, 
responded, in pertinent part, as follows:

Before his death he had hematuria, clot 
retention, and bladder rupture.  The key 
question is whether Foley catheter placement 
caused his bladder rupture and resulted in his 
death.  In my opinion, the bladder rupture is 
most likely resulted from his clot retention 
which was a result of prostate cancer and 
possibly radiation effect to the bladder.  I 
think it is highly unlikely that the catheter 
placement procedure caused bladder rupture.  I 
also do not think that one should blame on the 
catheterization to cause his hematuria.  I 
believe that this veteran die[d] of terminal 
prostate cancer that failed radiation therapy 
and subsequently advanced and metastasized to 
result in a variety of cancer related 
problems.  I don't see any evidence of 
negligence that cause[d] "early death" of 
this patient.  

The doctor providing the IME opinion then summarized and 
discussed the clinical evidence.  The physician noted that, 
on April 16, 1991, the veteran was found to have hematuria 
and anemia.  He opined that catheterization did not cause 
hematuria, because the veteran had experienced hematuria 
problems before catheterization.  The doctor further 
explained that, for patients with extensive local growth of 
prostate cancer, catheterization is often difficult and 
easily leads to bleeding.  He noted that the period from the 
first catheterization to the finding of the bladder rupture 
was about a week, during which time continuous bladder 
irrigation, including manual irrigation, was performed.  He 
observed that, until April 23, physicians and nurses noted 
continuous hematuria but no evidence of bladder perforation.  
The doctor opined that it was most likely that the catheter 
then became clogged by a clot and the bladder became 
distended, which led to a spontaneous rupture.  He further 
expressed the opinion that the rupture was due to the 
hematuria, which was caused by advanced prostate cancer 
and/or radiation cystitis, and that he did not believe that 
one could blame it on trauma from the insertion of a Foley 
catheter in this case.  Finally, in conclusion, the IME 
stated:

Whether bladder rupture related event hastened 
his death is not clear.  He was recorded to be 
doing well after bladder repair surgery on 
April 24, 1991.  The note on May 14, 1991 
still indicated that he was "doing well."  
He was subsequently noted to be "confused, 
disoriented, decreased appetite", and expired 
on May [redacted], 1991.  He did well for 20 days 
after the bladder repair surgery.  It is 
likely that his advanced prostate cancer was 
responsible for his death rather than surgery 
related conditions.

Thus in my opinion, the veteran survived over 
9 years after being diagnosed to have advanced 
prostate cancer.  It appears to me that he 
died of cancer related problems in spite of 
available treatment measures.  In particular, 
I do not find evidence that catheterization 
procedure caused his bladder rupture.  I think 
it is most likely that bladder rupture 
resulted from clot retention due to prostate 
cancer and/or radiation cystitis.  I do not 
find negligence that hastened his death.

The appellant's attorney submitted a second Independent 
Medical Evaluation by Dr. B, dated in November 2001, in 
rebuttal of the August 2001 IME opinion secured by the Board.  
Dr. B asserted, in essence, the following:  (1) the IME 
opinion did not comment on the previous VA medical opinion of 
1992, or on the opinion of Dr. B. dated in February 2001; (2) 
the IME mis-stated laboratory results when he observed that 
the veteran had hematuria prior to catheterization (in this 
regard, Dr. B. noted that the hematuria which existed prior 
to catheterization was microscopic, and it was gross 
thereafter); (3) the opinion did not discuss the conclusions 
made in the death certificate; (4) the doctor did not comment 
on reported over-irrigation of the veteran's bladder; and (5) 
the opinion focused only on possible negligence rather than 
on whether the veteran incurred additional disability, namely 
bladder rupture; had unnecessary consequences of hospital 
treatment, namely bladder bleeding; had over-irrigation of 
his bladder resulting in rupture; and whether these events 
hastened his demise as stated on the death certificate and in 
the terminal record.  Dr. B. stated that he disagreed with 
the opinion provided in August 2001.  Specifically, Dr. B. 
opined that the veteran's genitourinary system was damaged 
during Foley catheter placement, resulting in gross 
hematuria, that his bladder rupture was due to over-
distention and blood clot formation, and that blood clot 
rupture hastened his demise.  


III.  Applicable Law

The Board recognizes that the issue of service connection for 
the cause of the veteran's death has already been decided, 
and is not before us in the present appeal.  However, we will 
briefly summarize the law pertaining to such cases, since the 
present matter involves an assertion that disability incurred 
in a VA medical facility caused the death of the veteran.

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

IV.  Analysis

As noted above, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was filed in November 1991, prior to the 
effective date of the legislative amendment to 38 U.S.C.A. 
§ 1151.  Therefore, the 1997 statutory amendment does not 
apply.  Accordingly, this claim was adjudicated by the RO, 
and has been reviewed by the Board, under the Gardner 
interpretation of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are otherwise met, this 
claim could be granted without evidence of either fault by VA 
or an intervening event not reasonably foreseeable.

Therefore, in this case, where the veteran clearly had a 
serious health problem that was being treated by VA until his 
death, i.e., carcinoma of the prostate with metastases, the 
Board's principal concern is whether any additional 
disability resulted from VA treatment and (if it did not 
represent natural progress of the cancer, was not merely 
coincidental with the treatment, and was not a necessary 
consequence of the treatment) caused or contributed in a 
substantial way to cause the veteran's death.

The appellant has not claimed that the veteran's prostate 
cancer resulted from VA hospitalization or medical treatment, 
and there is no evidence that it did.  The appellant's 
primary contention is that, during the veteran's final month 
of treatment by VA, occurring in April and May 1991, the 
veteran's genitourinary system was damaged during Foley 
catheter placement, resulting in gross hematuria, urosepsis, 
and eventual bladder rupture due to over-distention, and that 
this series of events hastened his demise.

In sum, the evidence reflects the following.  Adenocarcinoma 
of the prostate was initially identified and diagnosed in 
early 1982.  The veteran exhibited symptoms of hematuria as 
early as 1983, and radiation therapy began that year.  Blood 
clotting of the bladder and hematuria continued to be 
problematic as shown in records dated from 1983 to 1985.  The 
veteran underwent radiation therapy in early 1987 and again 
in May 1990.  By September 2000, a total body bone scan 
revealed marked progression of metastatic disease in the 
skull, spine, sternum, pelvis, and bilateral ribs, shoulders, 
and femurs.  

It would be helpful, in understanding the condition of the 
veteran's bladder at the time of his terminal 
hospitalization, to review the previous invasive procedures 
he had undergone, and the reports of hematuria and urinary 
tract infections.

In February 1982, the veteran underwent his first 
transurethral resection of the prostate, which resulted in 
the diagnosis of moderately well-differentiated 
adenocarcinoma of the prostate.  In February 1983, he had 
gross hematuria, underwent a second transurethral resection 
of the prostate, and was given 4400 rads of radiation to the 
pelvis and 2200 rads directed at the prostate.  In March 
1983, he again presented with gross hematuria, and underwent 
a third transurethral resection of the prostate.  In 
September 1983, he again had gross hematuria, and underwent 
cystoscopy that revealed hemorrhagic cystitis; urinalysis 
revealed a urinary tract infection, and an intravenous 
pyelogram showed that the bladder was small and contracted.  
In October 1983, he had gross hematuria and was unable to 
urinate because the urethra was clogged with blood clots; he 
was catheterized and the bladder was irrigated, but hematuria 
continued.  He underwent a cystoscopy and bleeding was found 
at the bladder neck; blood clots were irrigated free and the 
area was fulgurated.  Hematuria persisted, and he underwent 
another cystoscopy that revealed radiation cystitis in the 
bladder; the clots were irrigated free and the bladder was 
fulgurated.  A three-way catheter was emplaced and he 
underwent continuous bladder irrigation.

In December 1983, the veteran again was unable to void.  
Catheterization showed grossly bloody urine, blood tests 
showed loss of blood that necessitated transfusion, he 
underwent continuous bladder irrigation, formalin was 
instilled into the bladder, and the bladder was again 
fulgurated.  In January 1984, he presented with retention of 
blood clots in the bladder that interfered with urination.  
He was catheterized, the bladder was irrigated free of clots, 
and urinalysis revealed a urinary tract infection. The 
bladder was examined under general anesthesia, and the 
examination showed sloughing of mucosa and friable, dilated 
blood vessels. All of the foregoing occurred in outside 
hospitals before the veteran was ever seen at a VAMC.

Although he was first seen at a VAMC in January 1984, it was 
not until February 1985 that he presented with a one-month 
history of hematuria. The bladder was irrigated and 
cystoscopy and an intravenous pyelogram showed that it was 
small and contracted.  Hematuria continued and, in July 1985, 
he was transfused with two units of packed red blood cells.  
Hematuria was again reported in October 1985, but no invasive 
procedures were performed.  In January 1987, he presented 
with hematuria and a urinary tract infection.  At that time, 
he was given 3000 rads of palliative radiation therapy for 
bone pain.  In 1989, a left adrenal mass appeared on a 
computerized tomography scan and he developed hyponatremia 
and was given steroids to replace adrenal hormones.  In 
addition, a urinary tract infection was found.  In May 1990, 
back pain became severe, he was unable to walk, and he had a 
urinary tract infection.  He was given 2000 rads of 
palliative radiation therapy for pain.  In March 1991, he had 
another urinary tract infection and, in April 1991, he was 
admitted to the VAMC.

When the veteran was admitted to the VAMC in April 1991, his 
wife reported that he had not had a bowel movement for a 
week, he had severe leg and abdominal pain, and he vomited in 
the waiting area.  His urine was yellow and cloudy and 
contained bacteria and white blood cells, suggesting a 
urinary tract infection, and his temperature, respirations, 
and pulse were elevated, suggesting urosepsis.  Thus, 
contrary to the appellant's contention, the veteran had 
urosepsis at the time of his admission and before he was 
catheterized.  In addition, urinalysis showed red blood 
cells, and blood tests showed anemia thought to be a result 
of extensive metastatic carcinoma and chronic loss of blood 
through urine.  However, blood in the urine was not visible 
to the naked eye, but only by microscopic examination.

The most critical evidence is that dated between April 16, 
1991, when the veteran was hospitalized and treated by VA, 
and the date of his death in mid-May 1991.  When he presented 
himself at the VA hematology oncology clinic, urine analysis 
was positive for leukocytes and bacteria, suggestive of a 
urinary tract infection.  It appears that, on the 16th or 
17th, a Foley catheter was inserted due to concerns of 
possible obstruction.  The hospital summary reflects that the 
Foley passed with difficulty and there was a "traumatic 
Foley" leading to hematuria.  The patient was seen by the 
urologist on the 18th due to hematuria.  Clotting occurred on 
the 18th and 19th, and doctors ordered manual bladder 
irrigation 3 times a day.  Clotting was kept under control 
with irrigation, although hematuria continued, which was 
though to be due to radiation cystitis.  

On April 24, the catheter became clogged and could not be 
manually irrigated.  The catheter was replaced on the 24th 
and, on the same day, it was discovered that the veteran's 
bladder was ruptured.  Surgery was performed to repair the 
bladder, and during surgery a dense clot was removed.  
Subsequently, continuous bladder irrigation was reinstituted.  
For several days thereafter, the veteran's condition seemed 
to improve until April 29, when impressions of septic 
syndrome and possible early adult respiratory distress 
syndrome were made.  On May 1, the veteran's condition 
improved and sepsis began resolving, although he was unable 
to tolerate a feeding tube.  On May 14, hematuria recurred; 
it became worse and, on May [redacted], the veteran died.

Under the circumstances described above, it appears that 
additional disability, in the form of bladder perforation, 
did result from VA treatment, as has been contended.  
However, even if accepted as fact, this in and of itself does 
not provide a basis upon which compensation for the cause of 
the veteran's death may be awarded.  In order to establish 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151, the 
additional disability must have resulted from other than a 
natural progression of the condition or the necessary 
consequences of the treatment for the condition, and must not 
be merely coincidental to VA treatment.  Moreover, the 
additional disability must be shown to have been either the 
principal or a contributory cause (i.e. it contributed 
substantially, materially, or combined with another disorder 
to cause death, or it aided or lent assistance to the 
production of death) of the veteran's death.  

The clinical evidence includes a discharge summary for the 
period from April 16 to April 24 in which it was reported 
that it was a traumatic catheterization that led to 
hematuria.  The Board has reviewed the claims file and 
clinical records in their entirety, without success, for 
nurses' notes, doctors' progress notes, or any other record, 
that references traumatic catheterization.  The only 
reference to a traumatic catheterization was in the discharge 
summary.  Nevertheless, the discharge summary cannot be 
discounted, since April 17 nurses' notes recorded 1300 cc of 
bloody urine emptied, clearly evidence of the hematuria 
referred to in the discharge summary.  However, since the 
bladder drained properly on April 17, 18, and 19, there is no 
indication that the catheterization caused the bladder 
rupture.  

On April 19, a cystoscopy to examine the bladder was 
attempted but failed due to pain the veteran experienced.  At 
that time, a three-way catheter was emplaced and continuous 
bladder irrigation was started in an effort to keep the 
bladder free of clots.  There is no evidence that the three-
way catheter ruptured the bladder, because it was draining 
properly on April 21, 22, and 23.  On the evening of April 
23, doctors identified the need for cystoscopy and, in view 
of pain caused by the earlier effort, planned to perform that 
procedure under anesthesia.  Before they could do so, 
however, the catheter became clogged with clots.  It was 
replaced at 2:00 am on April 24, the bladder was irrigated 
free of clots, and continuous bladder irrigation resumed.  It 
does not appear that catheterization ruptured the bladder, 
because it drained properly until approximately 6:30 am, when 
it stopped.  At that time, a cystogram showed the bladder 
rupture.  The evidence also shows that, following bladder 
repair surgery performed on April 24th, the bladder performed 
well for almost 3 weeks until May 14, just prior to the 
veteran's death on May [redacted].

In addition to the clinical evidence, the record contains 
several medical opinions addressing the aforementioned 
events, to include the ruptured bladder, which occurred while 
the veteran was under VA treatment in April and May 1991.  
The first opinion provided for the record was a VA medical 
opinion from the Chief of the Urology Section, dated in 
January 1992.  The Board notes that the September 2000 joint 
motion specifically faulted the Board's April 1999 decision 
for failure to discuss all aspects of this opinion, 
particularly in light of the fact that the appellant is not 
required, under the version of the law applicable to this 
case, to establish fault on the part of VA in order to 
receive section 1151 benefits.

The Board recognizes that, in evaluating a claim, we may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  In addition, the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In the 1992 opinion, the urologist clearly indicated that 
placement of the catheter was non-traumatic, and that 
hematuria was related to a progressive tumor, or to radiation 
cystitis.  The doctor also opined that whether there was any 
iatrogenic (i.e., medical-care-induced) perforation of the 
bladder was not clear, but explained that previously radiated 
bladders are extremely prone to even spontaneous perforation 
with over-distention, and noted the attempt by VA medical 
personnel to aggressively irrigate the veteran's bladder.  
The urologist further stated that it appeared that the 
patient was expeditiously and appropriately managed in terms 
of exploration and management of the bladder, without 
perforation, at the time of the recognition of the veteran's 
problems.  Finally, the doctor concluded that the sequence of 
events were all part of the accumulating complications which 
commonly occur in terminal cases.  

The January 1992 opinion reflects that additional disability, 
in the form of the veteran's bladder rupture, was sustained 
during the course of VA treatment.  In essence, the doctor 
opined that this additional disability resulted from the 
continuation or natural progress of the disease or injury for 
which the veteran was treated, and the doctor identified no 
fault or improper treatment as the cause of the bladder 
rupture.  The Board also observes that the opinion did not 
indicate, or even suggest, that VA treatment in April and May 
1991, specifically the bladder rupture, caused or hastened 
the veteran's death.

The file also contains the February 2001 private medical 
opinion of Dr. B, a neuroradiologist.  Therein Dr. B. opined 
that:  (1) the veteran's bladder was ruptured due to over-
distention during his hospital care (and Dr. B indicated that 
this opinion is in agreement with the January 1992 VA 
opinion); (2) if the veteran had not had his bladder ruptured 
due to over-distension he would likely have not died three 
weeks later; and (3) the veteran would not have needed 
bladder irrigation had the hospital staff not damaged his 
genitourinary system while attempting Foley catheterization.

The Board observes that the evidence does not clearly or 
conclusively establish the immediate reason for the veteran's 
bladder rupture.  However, both the January 1992 VA opinion 
and the February 2001 opinion of Dr. B. identified over-
distension as a possible cause.  Mindful that we lack 
independent professional medical expertise, the Board does 
concede, based upon the aforementioned medical records and 
opinions, that additional disability, in the form of a 
bladder rupture, occurred during the 1991 VA treatment.  Dr. 
B. apparently believes that over-distension of the bladder in 
this case was the result of improper treatment (i.e., fault) 
by VA.  However, the January 1992 opinion contains no such 
conclusion; although over-distention was mentioned, there was 
no indication that it was due to inappropriate care in this 
case.  Therefore, Dr. B.'s characterization that his opinion 
is in agreement with the January 1992 opinion is incorrect.  

Dr. B. also opined that, if the veteran had not had his 
bladder ruptured due to over-distension, he would likely have 
not died three weeks later.  The Board must note, with all 
due deference to a medical doctor, that this aspect of the 
opinion, rendered 10 years after the veteran's death by a 
doctor who never treated the veteran, is merely speculative.  
Moreover, although insisting that the bladder perforation 
hastened the veteran's death, Dr. B failed to discuss:  (1) 
the long history of the veteran's prostate cancer, initially 
diagnosed in 1982, which progressively worsened and was 
reported to be stage D2 as early as 1985, as to which the 
results of the September 1990 total body bone scan revealed 
marked progression of metastatic disease in the skull, spine, 
sternum, pelvis, and bilateral ribs, shoulders, and femurs; 
(2) the extensive and aggressive treatment of the veteran's 
cancer, including multiple transurethral resections of the 
prostrate and radiation therapy, by non-VA providers; (3) the 
veteran's feeble condition when he arrived for 
hospitalization on April 16, 1991, to include evidence of 
urosepsis on admission; and (3) the fact that, following 
bladder repair, the veteran's condition showed improvement 
for approximately 20 days.  Accordingly, the Board finds this 
aspect of the opinion of very little probative value, due to 
lack of evidentiary support for it.  

Moreover, Dr. B. opined that the veteran would not have 
needed bladder irrigation had the hospital staff not damaged 
his genitourinary system while attempting Foley 
catheterization.  In this regard, although difficulty placing 
the catheter was noted in a clinical record, there is no 
evidence which establishes that the Foley catheter 
permanently damaged the veteran's genitourinary system.  Dr. 
B. also opined that the placement of the Foley catheter 
resulted in hematuria which led to eventual clotting and 
ultimately the need for bladder irrigation.  As shown by the 
clinical evidence, the veteran experienced hematuria even 
prior to the first catheter placement on the 16th or 17th.  
Moreover, after catheter placement on April 19 and April 24, 
the bladder drained properly.  The 1992 VA opinion in which 
the doctor clearly indicated that placement of the catheter 
was non-traumatic, and that hematuria was related to a 
progressive tumor, also stands in conflict with the 
conclusion that the genitourinary system was damaged during 
placement of the Foley catheter.

In light of the conflicting opinions existing in the record, 
in July 2001, the Board elected to obtain the opinion of an 
independent medical expert.  The expert opined, in August 
2001, that the bladder rupture most likely resulted from 
either clot retention, which was a result of prostate cancer, 
or the effect of the veteran's extensive radiation therapy to 
the bladder, or both in combination.  He added that it was 
highly unlikely that the catheter placement procedure caused 
bladder rupture.  The expert concluded that the veteran died 
of terminal prostate cancer that was not cured by radiation 
therapy and subsequently advanced and metastasized to result 
in a variety of cancer related problems.  The IME opinion 
indicates that whether a bladder rupture related event 
hastened death is not clear.  However, the expert observed 
that the veteran did well for 20 days after the bladder 
repair surgery, and concluded that it is likely that advanced 
prostate cancer was responsible for his death rather than 
surgery related conditions.

The IME opinion reflects, in summary, that the veteran's 
death occurred due to the natural progress of the underlying 
and primary condition, prostate cancer, and that, moreover, 
the bladder rupture was due to clot retention which was a 
result of prostate cancer and/or radiation effect to the 
bladder, and not due to over-distention or any act or 
omission by VA.  

Finally, the record contains a second opinion of Dr. B.  This 
opinion, dated in November 2001, is essentially offered in 
rebuttal of the August 2001 IME opinion.  Dr. B.'s critique 
was essentially as follows:  (1) the opinion did not comment 
on the previous opinions of Dr. W. or of Dr. B. dated in 
February 2001; (2) the doctor mis-stated lab results when he 
observed that the veteran had hematuria prior to 
catheterization (in this regard Dr. B. noted that the 
hematuria which existed prior to catheterization was 
microscopic but was gross thereafter); (3) the opinion did 
not discuss the conclusions made in the death certificate; 
(4) the doctor did not comment on reported over-irrigation of 
the veteran's bladder; and (5) the opinion focused only on 
possible negligence rather than on whether the veteran 
incurred additional disability, namely bladder rupture; had 
unnecessary consequences of hospital treatment, namely 
bladder bleeding; or had over-irrigation of his bladder 
resulting in rupture; and whether these events hastened his 
demise as stated on the death certificate and in the terminal 
record.  Dr. B. stated that he disagreed with the opinion 
provided in August 2001.  Specifically, Dr. B opined that the 
veteran's genitourinary system was damaged during Foley 
catheter placement resulting in gross hematuria, bladder 
rupture was due to over-distention and blood clot formation, 
and blood clot rupture hastened his demise.

The Board will address Dr. B's criticisms point by point.  
With respect to (1), the Board requested the opinion of the 
independent medical expert in July 2001 and did not ask him 
to specifically comment on any of the previously provided 
medical opinions.  Nevertheless, the IME did address the 
issues raised by the medical records.  As pertains to (2), 
Dr. B. contradicts his own criticism by acknowledging that, 
in fact, the veteran demonstrated even the smallest amount of 
hematuria prior to catheterization.  Clearly, therefore, the 
veteran had ongoing hematuria, and his hematuria was not 
caused by the catheterization in issue.  As for (3), the 
expert did not discuss the conclusions reached on the death 
certificate, nor was he asked to do so.  That matter is for 
the Board to discuss herein.  With regard to (4), the IME 
discussed the factors which he believed contributed to the 
bladder rupture, and over-irrigation was not among them.  
Finally, addressing (5), although the expert did not 
specifically state that the veteran sustained additional 
disability, namely bladder rupture, as a result of VA 
treatment, as noted previously this has already been 
established by the Board.  Moreover, the expert clearly 
opined that the veteran's death was due to the natural 
progression of his underlying condition, prostate cancer, 
with no indication that bladder rupture was a contributory 
cause.  The expert also addressed as fully as he was able the 
issue of whether VA treatment hastened the veteran's death.

We are aware that, although negligence or fault is not at 
issue in this case due to the version of section 1151 which 
is applicable, the IME opinion did comment that the medical 
records do not indicate that any negligence was implicated in 
the veteran's death.  The Board regards such comments as mere 
surplus language, and the present decision does not rely upon 
them.

In sum, all of the medical opinions collectively appear to 
indicate that additional disability, in the form of bladder 
rupture, occurred during the course of VA treatment.  Both 
the 1992 VA opinion and the August 2001 opinion of the 
independent medical expert reflect that the series of events 
which occurred from April 16th forward, including bladder 
rupture, resulted from the natural progression of the 
veteran's very advanced prostate cancer, and not as a result 
of VA treatment.  On the other hand, two conflicting opinions 
of Dr. B. have been submitted, to the effect that the 
veteran's genitourinary system was damaged during Foley 
catheter placement resulting in gross hematuria, bladder 
rupture was due to over-distention and blood clot formation, 
and blood clot rupture hastened his demise. 

The Board acknowledges that we must account for the evidence 
that we find persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In making 
the above determination, the Board notes that it is our 
responsibility to weigh the credibility and probative value 
of the evidence and, in so doing, we may accept one medical 
opinion and reject others.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  

In assessing credibility, the Board places a great deal of 
probative weight on the 1992 VA medical opinion, in that it 
was provided by the source which treated the veteran's 
terminal cancer and was in fact prepared by the Chief of the 
Urology Section at the VAMC.  The Board also places a great 
deal of probative weight on the August 2001 opinion of the 
independent medical expert.  This opinion was specifically 
sought by the Board in order to address the complex questions 
here at issue.  That specialist, a professor and the Chief of 
the Division of Urologic Surgery, provided an analysis of the 
history of the veteran's condition, and discussed the 
clinical findings which supported his positions.

In contrast, the Board places a lower probative value on the 
two opinions provided by Dr. B.  Initially, the Board notes 
that Dr. B. is a neuroradiologist, and not a urological 
specialist as were the doctors who provided opinions in 1992 
and August 2001.  As for Dr. B.'s February 2001 opinion, the 
Board has previously identified several shortcomings in that 
opinion, including a failure to support all of the 
conclusions reached with clinical evidence, particularly the 
conclusion that if the veteran had not had his bladder 
ruptured due to over-distension he would likely have not died 
three weeks later.  The November 2001 medical statement was 
primarily a critique of the August 2001 IME opinion.  
Although the doctor restated the conclusions previously 
reached, he failed to provide any further explanation of 
clinical evidence in support of his conclusions.  As noted 
above, the probative value of a physician's statement is 
partly dependent upon the extent to which it contains 
clinical data or other rationale to support the opinion.  
Bloom v. West, supra.  That is why we have accorded greater 
probative weight to the 1992 VA opinion, as well as the 
August 2001 opinion of the independent medical expert, than 
to Dr. B.'s two opinions. 

In sum, the preponderance of the clinical evidence and the 
most probative medical opinions on file reflect that 
additional disability, bladder rupture, was sustained during 
VA treatment in April and May 1991, but that this occurred 
due to the natural progress of the veteran's advanced 
prostate cancer.  The death certificate did not provide any 
clinical evidence bearing on the characterization of the 
additional disability, established as bladder rupture, and it 
therefore neither supports nor undermines the claim as to 
this issue.  

The death certificate is significant in conjunction with the 
question of whether bladder rupture was shown to have been 
either the principal or a contributory cause of the veteran's 
death (i.e., whether it contributed substantially or 
materially, or combined with another disorder to cause death, 
or aided or lent assistance to the production of death).  On 
the death certificate form used in this case, the certifying 
physician was instructed to list sequentially the conditions 
leading to the patient's death, with the immediate cause, 
i.e., the final disease or condition resulting in death, 
listed first, and the underlying cause, i.e., the disease or 
injury that initiated events that resulted in death, listed 
last.  In another column, the physician was instructed to 
show the approximate interval between the onset of each 
condition and death.  In this case, the May 20, 1991, death 
certificate shows the immediate cause of death as prostate 
cancer, with onset six years earlier, and shows bladder 
rupture, with onset three weeks earlier, as the only other 
condition involved in death.  

Clearly, the bladder rupture was not the primary cause of the 
veteran's death according to the death certificate and the 
extensive evidence and opinions of record.  Although, the 
death certificate, which was completed by a VA physician, 
purports to show that bladder rupture was a contributory 
cause of the veteran's death, the Board observes that this 
conclusion was reached without any supporting clinical 
evidence in the medical records.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Moreover, the form was completed in an 
anomalous manner, so as to literally indicate that the 
prostate cancer was "due to (or as a consequence of)" 
bladder rupture.  Nowhere in this case is there any assertion 
that a bladder rupture caused cancer.  Significantly, the 
veteran's terminal clinical records reflect that prostate 
cancer alone was identified as the cause of his death.

Because of the questions raised by the information provided 
on the death certificate, the medical opinions of record must 
be carefully evaluated.  As has already been discussed, the 
most probative of those opinions, the 1992 VA opinion and the 
August 2001 independent medical expert opinion, did not 
identify bladder rupture as a contributory cause of the 
veteran's death.  The two medical opinions offered by Dr. B. 
did identify bladder rupture as a cause significantly 
contributing to the veteran's death.  However, as has been 
discussed herein, it is the Board's opinion that those two 
statements are of less probative value than the two 
statements by the urological specialists.  Accordingly, the 
preponderance of the evidence does not establish that bladder 
rupture was a contributory cause of the veteran's death.

Moreover, even were the Board to accept as fact that bladder 
rupture was a contributory cause of the veteran's death, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death would not be warranted, 
inasmuch as the preponderance of the evidence indicates that 
bladder rupture likely occurred as a natural progression of 
the overwhelming disease which afflicted the veteran, that 
is, advanced (and apparently metastatic) prostate cancer.  
Also, the record is rife with indications that the bladder 
wall was compromised by the many years of invasive 
treatments, including multiple operations on the prostate and 
numerous radiation treatments to the genitourinary region.

Additional arguments have been raised by the appellant, which 
were addressed in the Board's (vacated) April 1999 decision, 
and the Board wishes to reiterate them herein for the sake of 
completeness.  In a January 1996 statement with an extract of 
a magazine article attached, the appellant noted that 
radiation has been recognized as carcinogenic.  The magazine 
article noted that VA regulations include bone and bladder 
cancer among radiogenic diseases for which service connection 
could be presumptively granted.  However, the situation in 
the article referred to exposure in service to ionizing 
radiation, followed by later onset of cancer.  Here, the 
veteran was already diagnosed with carcinoma of the prostate 
before he was exposed to radiation, he was never diagnosed 
with bladder cancer, and cancer in his bones was not due to 
radiation but was due to his prostate cancer metastasizing to 
remote locations.

Finally, in an October 1998 statement, the appellant's 
representative contended that the veteran's service-connected 
schizophrenia might have hindered his treatment, and queried 
whether he was able to "participate fully in his treatment 
plan."  In response, we would note that, first, there is no 
evidence that, at least prior to his terminal 
hospitalization, the veteran was incompetent to make 
decisions regarding his medical care.  Second, the evidence 
does show that, during his terminal hospitalization, his wife 
was consulted for consent as needed, and we have no reason to 
believe that she did not fully and carefully pursue the 
veteran's best interests.  And, third, no requirement has 
been made to appear that one be able to "participate fully" 
in one's treatment plan.  If there were such a requirement, 
some of the most serious medical conditions would go 
untreated due to some real or claimed incapacity of the 
patient.  Finally, none of the medical opinions secured in 
this case has indicated that the veteran's service-connected 
mental disorder, which was in remission, detracted in any way 
from his responsiveness to treatment for his cancer.  
Accordingly, the Board does not view the query regarding the 
veteran's capacity as relevant to the instant claim.

Under these circumstances, the preponderance of the evidence 
is against the claim to establish entitlement to DIC for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  The Board has considered the appellant's 
assertions that a result of the VA treatment, specifically 
bladder rupture, caused or hastened his death.  While we 
respect the apparent sincerity of the appellant in her belief 
in the merit of her claim, and acknowledge that she is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, she is not competent to link 
those manifestations to any particular medical causation or 
etiology.  The resolution of issues which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology and/or cause of death, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The Board is certainly sympathetic with the appellant's loss 
of her husband due to his prostate cancer.  However, because 
the record preponderates against a finding that the veteran's 
death was due to additional disability incurred as a result 
of VA medical care, the reasonable-doubt/benefit-of-the-doubt 
doctrine does not come into play in our decision.  
Accordingly, based upon the record and analysis above, the 
claim must be denied.


ORDER

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

